                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DONALD J. STANLEY,

               Plaintiff,

                      v.                           CAUSE NO. 3:19CV1097-PPS/MGG

 WEXFORD MEDICAL SERVICES,

               Defendant.

                                 OPINION AND ORDER

       Donald J. Stanley, an inmate at the Westville Correctional Facility, filed a

complaint because he has been denied access to his Continuous Positive Airway

Pressure (CPAP) machine, used to treat sleep apnea, since October 13, 2019. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant

to 28 U.S.C. § 1915A, I must review the complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief.

       In his complaint, Stanley alleges that, when he initially arrived at the Westville

Correctional Facility, he was permitted to use his CPAP machine. However, when he

was transferred to the Westville Control Unit on October 13, 2019, he was no longer

permitted to use it. As a result, he worries that he will stop breathing in his sleep.
         Under the Eighth Amendment, inmates are entitled to adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy

both an objective and subjective component by showing: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). On the subjective prong, the

plaintiff must establish that the defendant “acted in an intentional or criminally reckless

manner, i.e., the defendant must have known that the plaintiff was at serious risk of

being harmed and decided not to do anything to prevent that harm from occurring even

though he could have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir.

2005).

         Stanley has sued only Wexford Medical Services, but there is no general

respondeat superior liability under 42 U.S.C. § 1983. Chavez v. Illinois State Police, 251 F.3d

612, 651 (7th Cir. 2001); see also Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008) (“[A]

private corporation is not vicariously liable under § 1983 for its employees’ deprivations

of others’ civil rights.”). Thus, to the extent that Stanley’s allegations against Wexford

are based only on the poor decisions that its staff made in connection with his care, I

cannot permit him to proceed against Wexford. To the extent that he is alleging that

Wexford is liable because he has an unconstitutional policy that caused him to suffer, I




                                               2
cannot permit him to proceed because he has not identified any particular policy or

custom of Wexford that is unconstitutional.

       While I will not permit Stanley to proceed against Wexford, the Warden of the

Westville Correctional Facility has both the authority and the responsibility to ensure

that Stanley receives constitutionally adequate medical treatment for his sleep apnea.

See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Accordingly, I will instruct

the clerk to add the Warden as a defendant, and I will permit Stanley to proceed against

the Warden in his official capacity for injunctive relief.

       ACCORDINGLY, the court:

       (1) DIRECTS the Clerk to add the Warden of the Westville Correctional Facility

in his official capacity as a defendant;

       (2) GRANTS Donald J. Stanley leave to proceed against the Warden of the

Westville Correctional Center in his official capacity for injunctive relief to provide

Stanley with adequate treatment for his sleep apnea, as required by the Eighth

Amendment;

       (3) DISMISSES all other claims;

       (4) DISMISSES Wexford Medical Services;

       (5) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on the Warden of the Westville Correctional Facility at the Indiana Department

of Correction with a copy of this order and the complaint (ECF 1), pursuant to 28 U.S.C.

§ 1915(d);




                                              3
      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that the Warden of the

Westville Correctional Facility respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order; and

      (7) ORDERS the Warden of the Westville Correctional Facility to file a

declaration indicating how Donald J. Stanley’s sleep apnea is being treated in a manner

that comports with the Eighth Amendment, along with his answer.

      SO ORDERED on December 2, 2019.

                                                 /s/ Philip P. Simon
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
